Case: 12-50802       Document: 00512244184         Page: 1     Date Filed: 05/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 16, 2013
                                     No. 12-50802
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DEVIN KENNEDY-PUTHOFF, also known as Devin Shea Kennedy-Puthoff,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:09-CR-516-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Devin Kennedy-Puthoff was convicted of making a false statement in
connection with obtaining a firearm and was sentenced to 10 months of
imprisonment, to be followed by three years of supervised release.                       His
supervised release was revoked, and the district court sentenced him to eight
months of imprisonment and two years of supervised release. Kennedy-Puthoff
now challenges the substantive reasonableness of his revocation sentence, which
was within the advisory range, arguing that it is greater than necessary to meet

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50802      Document: 00512244184      Page: 2    Date Filed: 05/16/2013

                                   No. 12-50802

the factors set forth in 18 U.S.C. § 3553(a). He asserts that a sentence at the
bottom of the range would have been sufficient and that the sentence overstated
his danger to the community and likelihood to reoffend.
      Ordinarily, this court reviews revocation sentences under the “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). Because Kennedy-Puthoff did not object to the reasonableness of his
revocation sentence in the district court, our review is for plain error. See United
States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). Plain error requires
there to be a forfeited error that is clear or obvious and that affects the
defendant’s substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If such a showing is made, we have the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      The revocation sentence imposed in the instant case fell within the
advisory range, and it is entitled to an appellate presumption of reasonableness.
See United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008).
Kennedy-Puthoff’s arguments amount to nothing more than a disagreement with
the sentence imposed, and he fails to rebut the presumption of reasonableness
attached to his sentence. See id. Moreover, he fails to show that there is a
reasonable probability that but for any alleged error, he would have received a
lower sentence. See United States v. Davis, 602 F.3d 643, 647 (5th Cir. 2010).
Thus, Kennedy-Puthoff has not shown that the revocation sentence imposed
constituted reversible plain error. See Puckett, 556 U.S. at 135; Whitelaw, 580
F.3d at 259-60.
      The district court’s judgment is AFFIRMED.




                                          2